PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


LESUEUR-RICHMOND SLATE                 
CORPORATION,
                Plaintiff-Appellant,
                 v.
                                            No. 11-1112
DAMIEN C. FEHRER; JAMES E.
SMITH; VERNON L. HARRIS; CONRAD
T. SPANGLER, III,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
     for the Western District of Virginia, at Lynchburg.
           Norman K. Moon, Senior District Judge.
                (6:09-cv-00068-NKM-MFU)

                 Argued: December 7, 2011

                 Decided: January 13, 2012

  Before KING, GREGORY, and DAVIS, Circuit Judges.



Affirmed by published opinion. Judge Gregory wrote the
opinion, in which Judge King and Judge Davis joined.
2             LESUEUR-RICHMOND SLATE v. FEHRER
                         COUNSEL

ARGUED: David Paul Mitchel, MICHAEL J. BRICKHILL,
PC, Appomattox, Virginia, for Appellant. Wesley Glenn Rus-
sell, Jr., OFFICE OF THE ATTORNEY GENERAL, Rich-
mond, Virginia, for Appellees. ON BRIEF: Michael J.
Brickhill, MICHAEL J. BRICKHILL, PC, Appomattox, Vir-
ginia, for Appellant. Kenneth T. Cuccinelli, II, Attorney Gen-
eral, E. Duncan Getchell, Jr., Solicitor General of Virginia,
Charles E. James, Jr., Chief Deputy Attorney General, Ste-
phen M. Hall, Assistant Attorney General, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia, for Appellees.


                         OPINION

GREGORY, Circuit Judge:

   In this case, Appellant appeals the dismissal of its civil
action brought against Appellees for alleged Fourth Amend-
ment violations in conjunction with warrantless searches of
Appellant’s mining facility. Finding that there was no consti-
tutional violation, we affirm.

                              I.

   LeSueur-Richmond        Slate    Corporation     ("LeSueur-
Richmond") operated a slate quarry in Virginia. Appellees
Damien Fehrer and Vernon Harris are mineral inspectors for
the Virginia Department of Mines ("the Department"), James
Smith is an inspector supervisor at the Department, and Con-
rad Spangler is the Department’s director. The Department
administers Virginia’s Mineral Mine Safety Act ("the Act"),
which in relevant part provides for the warrantless administra-
tive inspections of surface mines to "respond to complaints of
violations of" the Act. VA. CODE ANN. § 45.1-161.292:54(B).
The Department’s procedures manual provides additional
              LESUEUR-RICHMOND SLATE v. FEHRER                3
guidance on how these inspections are to be conducted. In
particular, Procedure No. 2.12.00 provides:

    Upon arrival at the mine site, the mine inspector will
    inform the operator . . . of the nature of the com-
    plaint and the intention to conduct an investigation;

    When investigating a safety complaint, the mine
    inspector will make effort to conduct the inspection
    so as not to divulge or direct attention to the com-
    plainant who will remain anonymous. This may
    require the inspection of a variety of equipment and
    areas other than those indicated in the original com-
    plaint.

J.A. 11.

   From December 2007 to June 2008, Fehrer conducted
approximately twenty-five warrantless inspections of
LeSueur-Richmond’s mining operation after receiving anony-
mous tips that the mine was not in compliance with Virginia
regulations. He was, on at least some of those occasions,
accompanied by Smith and Harris. As a result of these inspec-
tions, the Department issued thirty-two violations against
LeSueur-Richmond. In December 2009, LeSueur-Richmond
filed this § 1983 action against appellees, contending that the
Department’s warrantless investigations violated both the fed-
eral and Virginia state constitutions. Appellees filed a motion
to dismiss on four grounds: claim preclusion, Younger absten-
tion, qualified immunity, and failure to state a claim. The dis-
trict court granted the motion on the third and fourth grounds,
and LeSueur-Richmond timely appealed.

                              II.

  A district court’s dismissal of a complaint is reviewed de
novo. Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009). In
determining whether the order was proper, the appellate court
4              LESUEUR-RICHMOND SLATE v. FEHRER
accepts as true all of the well-pleaded allegations and views
the complaint in the light most favorable to the non-moving
party. Mylan Labs, Inc. v. Maktari, 7 F.3d 1130, 1134 (4th
Cir. 1993). It then determines whether a "plausible claim for
relief" has been made. Ashcroft v. Iqbal, 129 S.Ct. 1937,
1949-50 (2009).

   When qualified immunity is asserted, the reviewing court
should usually first ask whether the right was violated on the
facts alleged, and then determine whether that right was
"clearly established." Smith, 589 F.3d at 739 (citing Saucier
v. Katz, 533 U.S. 194, 200 (2001)); see also Pearson v. Calla-
han, 555 U.S. 223, 236 (2009) ("[W]e conclude that, while
the sequence set forth [in Saucier] is often appropriate, it
should no longer be regarded as mandatory."). We therefore
first consider LeSueur-Richmond’s Fourth Amendment
claims before addressing qualified immunity.

                               III.

   The Fourth Amendment, incorporated against the states by
the Fourteenth Amendment, Wolf v. Colorado, 338 U.S. 25
(1949), protects the people against unreasonable searches and
seizures. U.S. CONST. amend. IV. While a state actor nor-
mally must procure a warrant before conducting a search,
inspections in heavily regulated industries are permissible so
long as certain conditions are met. LeSueur-Richmond alleges
that both the Virginia statute permitting such searches and the
conduct of the inspectors in this case violate the Fourth
Amendment. We consider both arguments in turn.

                                A.

   LeSueur-Richmond first argues that the Virginia statute is
unconstitutional. A statute permitting government agents to
conduct warrantless searches in the context of a heavily regu-
lated industry is constitutional so long as it satisfies the three-
pronged test laid out by the U.S. Supreme Court in New York
                 LESUEUR-RICHMOND SLATE v. FEHRER                         5
v. Burger, 482 U.S. 691 (1987). Here, only the third prong of
the Burger test, requiring that the inspection program "pro-
vide a constitutionally adequate substitute for a warrant," id.
at 702, is contested by LeSueur-Richmond.1 That prong is
divided into two subparts:

     [T]he regulatory statute must perform the two basic
     functions of a warrant: it must advise the owner of
     the commercial premises that the search is being
     made pursuant to law and has a properly defined
     scope, and it must limit the discretion of the inspect-
     ing officers. To perform this first function, the stat-
     ute must be sufficiently comprehensive and defined
     that the owner of commercial property cannot help
     but be aware that his property will be subject to peri-
     odic inspections undertaken for specific purposes. In
     addition, in defining how a statute limits the discre-
     tion of the inspectors, we have observed that it must
     be carefully limited in time, place, and scope.

Id. at 703 (citations omitted). LeSueur-Richmond contends
that the statute accomplishes neither of these functions and
claims that the Act is unconstitutional on its face. Id. at 15
(arguing the Virginia law "is facially unconstitutional"). "A
facial challenge to a legislative Act is, of course, the most dif-
ficult challenge to mount successfully, since the challenger
must establish that no set of circumstances exists under which
the Act would be valid." United States v. Salerno, 481 U.S.
739, 745 (1987).

  Without delving too deeply into the intricacies of facial
versus as-applied challenges, we find that the Act provided
adequate safeguards for LeSueur-Richmond.2 Appellant
   1
     The three prongs of the Burger test are that (i) there is a substantial
government interest in the regulatory scheme; (ii) warrantless inspections
are necessary to further the regulatory scheme; and (iii) the program pro-
vides an adequate substitute for a warrant. Burger, 482 U.S. at 702-03.
   2
     Richmond could have styled its argument as an as-applied challenge,
contending that it was subject to unconstitutional searches pursuant to the
6               LESUEUR-RICHMOND SLATE v. FEHRER
argues that while the Supreme Court requires notice that the
property "will be subject to periodic inspections," the Virginia
statute only says that "the Department may enter such mines
. . . ." VA. CODE ANN. § 45.1-161.292:54(B) (emphasis added).
Because the Act does not guarantee that any inspections will
take place, LeSueur-Richmond claims, Burger’s notice
requirement is not satisfied. But this argument necessitates the
conclusion that the statute would be constitutional only if
inspectors were obligated to investigate each and every anon-
ymous complaint they received—an outcome that is both a
drain on the Department’s resources and unnecessarily intru-
sive on mine operators like the appellant. Fairly read, the Bur-
ger Court meant that a statute permitting warrantless
administrative searches must clearly indicate that the mine
operator’s property is subject to search, whether or not any
government official actually conducts one. And here, a cur-
sory reading of the Act demonstrates that such notice was
given: "[M]ine inspectors and other employees of the Depart-
ment may enter such mines in order to (i) respond to com-
plaints of violations of this chapter . . . ." VA. CODE ANN.
§ 45.1-161.292:54(B). The statute informs the operator "that
the inspections to which he is subject do not constitute discre-
tionary acts by a government official but are conducted pursu-
ant to statute." Burger, 482 U.S. at 711.

   LeSueur-Richmond further asserts that the Act is not prop-
erly limited in time, place, and scope. With respect to time,
the Virginia statute provides very few express limits. While
the New York statute in Burger limited warrantless searches
to "regular and usual business hours," this Act permits inspec-
tions at any time "to the extent deemed reasonable and pru-
dent . . . at a variety of hours of the day and days of the week,
including evening and night shifts, weekends, and holidays."

Virginia Act in this case. However, our holding that the Act provided ade-
quate safeguards for Richmond precludes reversal under either formula-
tion.
              LESUEUR-RICHMOND SLATE v. FEHRER              7
VA. CODE ANN. § 45.1-161.292:58B. The Fourth Circuit has
not considered a statute with such broad application, but sev-
eral sister circuits have upheld statutes that have similarly
expansive language with respect to time. In Ponce-Aldona, for
example, the Eleventh Circuit upheld a statute permitting war-
rantless inspections of commercial vehicles at any time, find-
ing that "[t]ime restrictions are not feasible because trucks
operate twenty-four hours a day." United States v. Ponce-
Aldona, 579 F.3d 1218, 1226 (11th Cir. 2009). Similarly, the
Act’s open-ended timing provision is responsive to the fact
that mining operations have both day and night shifts, and a
time restriction might "render the entire inspection scheme
unworkable and meaningless." Id. (citations omitted); see also
United States v. Delgado, 545 F.3d 1195 (9th Cir. 2008)
(upholding a commercial trucking inspection statute); United
States v. Gonsalves, 435 F.3d 64, 68 (1st Cir. 2006) (uphold-
ing a statute permitting warrantless searches of offices that
dispense controlled substances at "all reasonable hours");
United States v. Castelo, 415 F.3d 407, 411 (5th Cir. 2005)
(upholding a vehicle inspection statute similar to the one in
Ponce-Aldona).

   As for place and scope—two interrelated inquiries—the
Act provides sufficient restrictions. The statute permits war-
rantless searches of surface mines. Thus the discretion of
inspectors extends only to mines that are regulated by the
Mineral Mine Safety Act, which is analogous to the New
York statute’s application to any "vehicle dismantler." Bur-
ger, 482 U.S. at 694 n.1. Moreover, inspectors may not, as the
police could in Burger, inspect any location subject to the
statute; the Department must first receive a complaint before
it undertakes an inspection. And finally, the statute permits
warrantless inspections only for the purpose of finding viola-
tions of the Act; it does not contemplate searches conducted
to find evidence of, for example, money laundering or assault.

   It is true that under the Department’s regulations, inspec-
tors are instructed to make efforts "not to divulge or direct
8             LESUEUR-RICHMOND SLATE v. FEHRER
attention to the [anonymous] complainant." J.A. 11. "This
may require the inspection of a variety of equipment and areas
other than those indicated in the original complaint." Id.
(emphasis added). LeSueur-Richmond argues that this
regulation—not part of the Act itself—means that inspections
conducted under the Act are not sufficiently restricted. But the
New York law at issue in Burger is broader in scope: The Vir-
ginia regulation permits inspection only of (i) areas relevant
to an anonymous complaint received by the Department and
(ii) such other areas which the inspector is "required" to
inspect so as to "not divulge or direct attention" to the com-
plainant. New York’s law, on the other hand, permits "an
agent of the commissioner [or] any police officer" to inspect
a dealer’s vehicle records "and any vehicles or parts of vehi-
cles which are subject to the record keeping requirements of
this section and which are on the premises." Burger, 482 U.S.
at 695 n.1. That law, in other words, allows the warrantless
search of any vehicle that happens to be on the premises.

   Moreover, the mineral mine inspection regime, while war-
rantless, is not suspicionless. To the contrary, the statute’s
complaint requirement imposes an individualized suspicion
requirement pursuant to which inspectors may only enter a
premises where they have received a complaint of an actual
health or safety violation. To the extent commentators have
criticized the Supreme Court’s administrative search doctrine,
the principal criticism is of cases that uphold search regimes
that not only lack limits on inspectors’ discretion but also do
not require individualized suspicion. See, e.g., Eve Brensike
Primus, Disentangling Administrative Searches, 111 COLUM.
L. REV. 254, 277-90 (2011). The Virginia surface mineral
mine inspection regime both limits inspectors’ discretion and
requires individualized suspicion, further buttressing its facial
constitutionality.

  Finally, there is a sound policy justification for Virginia’s
decision to extend the scope of the inspection to areas not rel-
evant to the complaint. The regulations are designed to protect
              LESUEUR-RICHMOND SLATE v. FEHRER                 9
the identity of anonymous tipsters, which both prevents retri-
bution against those who report violations and encourages
future whistleblowers. We therefore find that the Act satisfies
the third prong of the Burger test.

                               B.

   LeSueur-Richmond next contends that even if the statute is
constitutional, the mine inspectors’ conduct was not. Relying
on this Court’s decision in Turner v. Dammon, 848 F.2d 440
(4th Cir. 1988), LeSueur-Richmond distinguishes the question
of whether the Virginia statute abides by the Burger test and
whether the inspectors’ conduct pursuant to that statute vio-
lated the Fourth Amendment. In Turner, this Court held that
"[w]arrantless searches, such as those allowed by [the statute
at issue] are permissible." Id. at 446 (emphasis added). But we
nonetheless reversed the district court’s dismissal, noting that
it was the defendants’ "execution of the Maryland bar check
program, not the program itself, that may be constitutionally
objectionable." Id.

   Our decision in Turner points up a significant ambiguity in
the Supreme Court’s precedent regarding warrantless searches
of heavily regulated industries. In an "ordinary" area of law
where a statute/conduct distinction is made, the reviewing
court can easily separate the two inquiries. In such a case, the
court can first lay out a test to evaluate whether the statute is
legally valid, and then go on to apply a different test to deter-
mine if the conduct in the particular case is valid. Here, in
contrast, the two are not so easily pulled apart. The Burger
decision laid out a test that applied the Fourth Amendment to
the warrantless administrative search context, but that test
inquires only into the provisions of the statute and not into the
particular conduct of the officers in a given case. As a result,
Burger appears to have implicitly collapsed the stat-
ute/conduct distinction: in the administrative search context,
the Fourth Amendment only requires that the statute meet cer-
tain minimum requirements. At the same time, our decision in
10              LESUEUR-RICHMOND SLATE v. FEHRER
Turner made clear that warrantless searches may be chal-
lenged on the basis of an official’s conduct.

   There are two ways we might resolve this tension. First,
this Court can read Turner as an application of the cannon of
constitutional avoidance. Because the statute in Turner
imposed little to no limits on the police, this interpretation
goes, this Court was faced with either declaring the entire law
void or else reading additional restrictions into the statute. We
chose the latter option, finding that where an administrative
search program "provides no rules governing the procedure
that inspectors must follow, the Fourth Amendment and its
various restrictive rules apply." Id. at 446 (citing Donovan v.
Dewey, 452 U.S. 594, 599 (1981)). Thus, though that statute
did not actually say that police officers were forbidden from
harassing bar owners, a provision to that effect was read into
the law because the Fourth Amendment prohibits such con-
duct.

   Alternatively, we might resolve the tension by assuming
that Turner instead intended to rely on the statute/conduct dis-
tinction. To do so, we must assume that Burger left open the
question of whether a state official, acting pursuant to a con-
stitutional law that permits warrantless inspections, can still
violate the Fourth Amendment through her conduct. The
Supreme Court has never directly addressed the issue. See
WAYNE R. LAFAVRE, SEARCHES & SEIZURES § 10.2 (4th ed.
2011) ("If a departure from the traditional probable cause test
is permissible as to a certain kind of business inspection, then
what (if anything) is needed to justify a particular inspection
at a particular business place at a particular time?")3 see also
Lesser v. Espy, 34 F.3d 1301, 1309 (7th Cir. 1994).
  3
    A close reading of the language used in Burger provides little guid-
ance. The Supreme Court did note in that case that the appeal was "pri-
marily on the ground that [the New York law] was unconstitutional."
Burger, 482 U.S. at 696. And later on, the Court said in a footnote that
"[t]here is, furthermore, no reason to believe that the instant inspection
                  LESUEUR-RICHMOND SLATE v. FEHRER                           11
   We adopt the second approach, and do so for two reasons.
First, the only alternative is at odds with Supreme Court pre-
cedent. In Burger, the Supreme Court was presented with the
question of what the Fourth Amendment requires of statutes
that permit warrantless administrative searches, and it
answered by laying out a three-prong test. See supra note 1.
To hold that there are additional requirements would be to
ignore Burger’s plain holding. Second, this interpretation best
comports with the purpose of the Constitution’s protection
against unreasonable searches and seizures. The three-
pronged Burger test permits warrantless searches so long as
the relevant statute satisfies some rather basic standards. But
as Turner demonstrates—a case where the police conducted
over one hundred warrantless searches without any justifica-
tion or explanation, and did not issue a single citation, Turner,
848 F.2d at 445—statutes that satisfy Burger can still be
twisted into a tool of government harassment.

  Having determined that under the Fourth Amendment a
party may challenge both the constitutionality of the Act per-

was actually a ‘pretext’ for obtaining evidence [of criminal conduct]." Id.
at 716 n.27 (emphasis added). These two assertions suggest that the Court
is leaving open the question of whether the Fourth Amendment imposes
any restrictions with respect to conduct. However, in the very next sen-
tence of that footnote, the Court says, "It is undisputed that the inspection
was made solely pursuant to the administrative scheme." Id. (emphasis
added). Thus the Court appears to argue that because the inspection was
made "solely pursuant" to the New York law, there could be no challenge
to the police officers’ conduct. This at least suggests that if an agent is act-
ing pursuant to a statute and the statute is constitutional, the agent’s con-
duct necessarily is constitutional as well. Further, the Court’s
jurisprudence on warrantless administrative searches has never inquired
into conduct. See Donovan v. Dewey, 452 U.S. 594, 599 (1981) (address-
ing whether the statute at issue provided adequate safeguards); Marshall
v. Barlow’s, 436 U.S. 307, 323 (1978) (considering in what kind of cir-
cumstances warrantless searches are permissible); Delaware v. Prouse,
440 U.S. 648, 650 (1979) (finding that a police officer’s vehicle stop was
unconstitutional because he acted pursuant to no "standards, guidelines, or
procedures").
12             LESUEUR-RICHMOND SLATE v. FEHRER
mitting warrantless searches as well as the conduct of the gov-
ernment officials in a particular case, we must go on to
consider whether the conduct of the mine inspectors in this
case was unconstitutional. Unfortunately, neither the Supreme
Court nor this Court has provided much guidance in answer-
ing this question. Turner did hold that if the officers had "no
basis from which any reviewing authority can gauge the rea-
sonableness of their actions," id. at 445, there is a violation of
clearly established Fourth Amendment law. That is, we indi-
cated that satisfaction of the "no basis" test would be suffi-
cient to demonstrate a constitutional violation of clearly
established law, but we never discussed what is necessary to
prove a Fourth Amendment violation, whether clearly estab-
lished or not. We further noted that the outcome in Turner
would have been different "if the large and disproportionate
number of searches . . . was objectively supported by[, among
other things,] logs detailing the subject of complaints by
patrons, passersby, or neighboring establishments to which
the officers had responded." Turner, 848 F.2d at 447. Rather
than venturing any farther into uncharted territory, we hew
closely to Turner and hold that in this case, where the
searches were objectively supported by multiple complaints to
which the inspectors were responding and there was no indi-
cation that the inspections were a pretext for harassment or
other improper conduct, there was no Fourth Amendment vio-
lation. We therefore affirm the district court’s dismissal of
LeSueur-Richmond’s complaint for failure to state a claim
upon which relief may be granted.

                               IV.

   Appellants also included in their complaint a claim based
on Virginia Code § 19.2-59, which prohibits any "search" by
a state officer "except by virtue of and under a warrant issued
by a proper officer." Contending that this imposes a warrant
requirement for all searches, whether conducted pursuant to
the Act or not, LeSueur-Richmond seeks damages pursuant to
this state statute. However, under Virginia law a court must
              LESUEUR-RICHMOND SLATE v. FEHRER                13
"harmonize apparently conflicting statutes to give effect to
both." Boynton v. Kilgore, 623 S.E.2d 922, 927 (Va. 2006).
If § 19.2-59 were to apply to surface mine inspections, much
of the Act would be rendered meaningless. We thus conclude,
as did the district court, that § 19.2-59 must be interpreted not
to apply to the type of searches at issue here. We accordingly
affirm the district court’s dismissal of this claim.

                               V.

   Finally, we address qualified immunity. Qualified immu-
nity protects government officials from civil suits for damages
"insofar as their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person
would have known." Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). A right is "clearly established" if "its contours [are]
sufficiently clear that a reasonable official would understand
that what he is doing violates that right." Francis v. Giaco-
melli, 588 F.3d 186, 196 (4th Cir. 2009) (quoting Anderson
v. Creighton, 483 U.S. 635, 640 (1987)). Here, having found
that there was no constitutional violation, we must conclude
that Appellees are protected by qualified immunity.

                              VI.

   For the reasons given above, we affirm the district court’s
dismissal of LeSueur-Richmond’s complaint.

                                                    AFFIRMED